SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 23, 2010 CHINA ORGANIC AGRICULTURE, INC. (Exact Name of Registrant as Specified in its Charter) Florida 000-52430 20-3505071 State of Commission IRS Employer Incorporation File Number I.D. Number Dalian City, Zhongshan District, Youhao Road Manhattan Building #1, Suite # 1511 Dalian City, Liaoning Province, P.R. China (Address of principal executive offices) (707) 709-2321 (Issuer's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_|Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On March 23, 2010, China Organic Agriculture, Inc. (the “Company”), through Ankang Agriculture (Dalian) Co., Ltd. (“Dalian”), an indirect wholly owned subsidiary,completed the acquisition of 1,800,000 shares, representing approximately 60% of the capital stock, ofChangbai Eco-Beverage Co., Ltd. (“Changbai”) from Mr. Hongjun Ma for $10,250,403 (70 Million RMB). Changbai produces a variety of products from blueberries grown in the Mountain Changbai region of Northeast China, including blueberry wines, blueberry beverages, blueberry food products such as jam, jelly, preserves and cakes, and blueberry healthcare products.Changbai also produces honey and other products from locally grown herbs and fruits. Changbai sells its products primarily through over 50 franchisees and retail chains. Mr. Hongjun Ma owns 2,010,000 shares, or 67% of the outstanding shares, of Changbai and is the Director and General Manager of Changbai. Item 7.01 Regulation FD Disclosure. On March 23, 2010, the Registrant issued a press release reporting that it had completed the acquisition of 60% of the outstanding shares of Changbai. A copy of the press release isattached hereto as Exhibit 99.1. The information in this Form 8-K, including Exhibit 99.1 attached hereto, shall not be deemed as "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liabilityof such Section, nor shall it be deemed incorporated by reference in any filing by the Registrant under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing, unlessexpressly incorporated by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. The Registrant intends to file the audited financial statements of Changbai within 71 days after the date this report is required to be filed. (b) Pro forma financial information. The Registrant intends to file the proforma financial information giving effect to the acquisition of Changbai within 71 days after the date this report is required to be filed. (c) Exhibits. Exhibit No. Description Stock Purchase Agreement dated December 21. 2009 between Ankang Agriculture (Dalian) Co., Ltd. and Mr. Hongjun Ma for the acquisition of 60% of the shares of Changbai Eco-Beverage Co., Ltd. (“Changbai”) (incorporated by reference herein from the Registrant’s Form 8-K filed on December 21, 2009). Press Release: China Organic Agriculture, Inc. Completes Acquisition of Changbai Eco-Beverage Co., Ltd., a Blueberry Product Producer and Distributor SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by theundersigned hereunto duly authorized. CHINA ORGANIC AGRICULTURE, INC. Dated: March 23, 2010 By: /s/ Jinsong Li Jinsong Li Chief Executive Officer (Principal Executive Officer) EXHIBIT INDEX Exhibit No. Description Stock Purchase Agreement dated December 21. 2009 between Ankang Agriculture (Dalian) Co., Ltd. and Mr. Hongjun Ma for the acquisition of 60% of the shares of Changbai Eco-Beverage Co., Ltd. (“Changbai”) (incorporated by reference herein from the Registrant’s Form 8-K filed on December 21, 2009). Press Release: China Organic Agriculture, Inc. to acquire Changbai Eco-Beverage Co., Ltd., a Blueberry Product Producer and Distributor
